Cubrey, J., concurring specially.
The rule restricting the examination of impeaching witnesses to the general character for truth and veracity of the witness sought to be impeached, I do not understand to be settled to the exclusion of the broader inquiry as to his general character or general moral character, and in my judgment the examination ought not to be so restricted. In England the inquiry in such cases involves the entire moral character of the witness attempted to be impeached, and the estimation in which he is held in society. (2 Taylor’s Ev. Secs. 1,082, 1,083.) The authorities on this point may be found collated in 3 American Law Journal, 145, where it is said, “ So far as' the decisions of the Courts of England are concerned, they are unanimous to the point that the true criterion of the credit of the witness, is his general character and conduct, and not his character for truth and veracity.”
In New York the rule allowing an inquiry respecting the general character of the witness sought to be impeached obtains. {People v. Mather, 4 Wend. 229 ; People v. Rector, 19 Wend. 579 ; Johnson v. People, 3 Hill, 178; Fulton Bank v. Benedict, 1 Hall, 558.) In Fulton Bank v. Benedict, Mr. Justice Oakley—a very able Judge—held the true rule to be to inquire of the impeaching witness his means of knowing the general character of the witness impeached, and whether from such knowledge he would believe him under oath. And he further said, “ To inquire only as to general character for truth seems too narrow. His general character for truth and honesty must be the ground of his general credit as a witness.”
In Kentucky the ■ rule is to allow an inquiry as to the general character of the witness attempted to be impeached. *636(Hume v. Scott, 3 A. K. Marsh. 261; Blue v. Kibby, 1 Monroe, 195.) In South Carolina (Anonymous, 1 Hill, 258,) the Court of Appeals of that State held that the inquiry need not be restricted to general character for truth only, but that the true inquiry was as to the witness’ general character. The Court says: “ If the witness assailed is of general bad moral character, his general character, in legal contemplation, is a bad one in all respects. For a general bad moral character can only exist where a man’s vices so far preponderate over his virtues as to force the conclusion in the mind of a majority of his acquaintances that he is a bad man.” In North Carolina, as early as 1804, it was decided that a witness might be discredited by proving him of bad moral character, and that the inquiry should not be confined to the general character of the witness for veracity. (State v. Stallings, Martin & Haywoods, 490,) and twenty-five years afterwards the Supreme Court of that State reiterated the rule in an opinion of great cogency and power. (State v. Boswell, 2 Dev. 210.) The same rule is laid down by" the Supreme Court of Pennsylvania in Wilke v. Lightner, 11 Serg. and Rawle, 198.) Mr. Chief Justice Pennington,o‘f New Jersey, in illustration of the fallacy of the rule confining the inquiry to the character of the witness for veracity, said : “ Suppose a witnesses a notorious cheat, sharper and swindler, although nothing has been alleged against him on the ground of his veracity under oath, is he to stand in point of credit on equal ground with a man of unblemished character and good standing in society ? Eeason revolts at the idea. I take it that the general character of the witness, so far as it goes to show turpitude of mind, is in issue, less credit being due to a corrupt mind than a pure one.” (2 Cow. Treat. 451.)
The decisions and authorities to which I have referred, and the reasons on which they are founded, to my mind, are conclusive that the inquiry as to the character of the witness sought to be impeached ought not to be confined to his character for truth and veracity. Such a limitation .necessarily excludes all discrimination between men of bad characters, *637except as the same may be generally known and understood as to their truth and veracity, and men of unsullied lives and corresponding reputations. If the general character of a witness which is proverbially and notoriously bad as a sharper or a swindler, or whose life is steeped in vice and immorality, may not be established to be as it is generally reported among his neighbors and acquaintances—though his character and reputation as to truth and veracity in terms may not have been the general subject of discussion—then such witness stands upon an equality with him whose character is without stain and whose life, at every stage of it, has been distinguished by the performance of every duty. For jurors, sworn to try the cause before them according to the evidence, though they may know without the aid of testimony produced upon the trial of the wide difference between the characters of the two witnesses, are precluded notwithstanding their knowledge derived before the trial from observing such difference, for the reason that they are sworn a true verdict to give according to the evidence. Thus it is seen that the witness of bad character may secure by his testimony a verdict which would have never had existence, if the truth as to his general character could have been made manifest.
I am unable to perceive wherein any material inconvenience would be likely to result from the adoption of the broad rule opening the door to inquiry respecting the general character of witnesses upon whose testimony the rights of litigants are made to depend. Good men need not fear the ordeal of an examination of their character, while the vicious and dishonest, to a degree securing for themselves notoriously bad reputations, should be weighed in the balance by which their actual comparative worth and worthlessness may be determined.
The defendant proposed at this trial to impeach the prosecutrix on the ground that her character was notoriously bad in one particular, and the testimony was rejected. The offer was not within either of the rules of inquiry which I have considered, but was in violation particularly of the one which *638I have endeavored to show should be adopted ; and therefore I think the judgment should be affirmed.'